Citation Nr: 1753283	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  12-05 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a disability claimed as shortness of breath, injury to the ribs and injury to the chest.

2. Entitlement to service connection for Type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to November 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A personal hearing was conducted between the Veteran and undersigned in September 2016.  A transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

At the September 2016 hearing, the Veteran reported receiving treatment from a lung specialist, Dr. F., in Richlands, Virginia.  See September 2016 Hearing Testimony.  The Veteran's Social Security Administration (SSA) records contain the results of a June 2010 treadmill pulmonary stress test conducted by Dr. F., which suggests that additional records from Dr. F. exist.  See December 2013 SSA Records.  VA should attempt to obtain such records.

On remand, a VA examination should be obtained.  The Veteran's primary care records indicate a current diagnosis of type II diabetes mellitus.  See December 2013 SSA Records.  The Veteran asserts that he developed diabetes shortly after service due to exposure to Agent Orange, which he claims was stored at his worksite in the Republic of Korea.  His DD-214 shows that he served in the Republic of Korea as a wheel vehicle mechanic. As there is evidence of a current disability, a reported in-service event, and an indication that the two may be linked, the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA should also attempt to verify the Veteran's report of exposure to Agent Orange.  
Accordingly, the case is REMANDED for the following action:

1. Identify and obtain private treatment records from Dr. J.F. in Richlands, Virginia.  

Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  

If the above efforts yield negative results, a notation to that effect should be inserted in the file.

2. Attempt to verify the Veteran's report of having been exposed to Agent Orange from rusting, leaking barrel drums which were stored at his worksite at Camp Red Cloud in the Republic of Korea.

3. Following completion of the above, schedule the Veteran for a VA examination by an appropriate medical specialist to determine the etiology of his shortness of breath and diabetes.  The examiner should address the following: 

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran has a respiratory, rib and/or chest disability that had its onset in service or is otherwise etiologically related to service?

b. Is it at least as likely as not (50 percent probability or greater) that the Veteran's Type II diabetes mellitus had its onset in service or within one year of service discharge or is otherwise etiologically related to his active service?  

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's reports of symptom manifestation.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4. Then, readjudicate the issues on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

